AGREEMENT FOR PURCHASE AND SALE
OF REAL PROPERTY AND ESCROW INSTRUCTIONS

THIS AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY AND ESCROW INSTRUCTIONS
(“Agreement”) is made and entered into as of this June 12, 2007, by and between
KOKOMO MEDICAL OFFICE PARK, L.P., an Indiana limited partnership (“Seller”) and
TRIPLE NET PROPERTIES, LLC, a Virginia limited liability company (“Buyer”), with
reference to the following facts:



  A.   Seller owns certain real property located in Howard County, Indiana,
having an address of 2302, 2312, 2330 and 2350 South Dixon Road, Kokomo, Indiana
46902 and more specifically described in Exhibit A attached hereto (the “Land”),
commonly known as Kokomo Medical Office Park and such other assets, as the same
are herein described.



  B.   Seller desires to sell to Buyer and Buyer desires to purchase from Seller
the Land and the associated assets.

NOW, THEREFORE, in consideration of the mutual covenants, premises and
agreements herein contained, the parties hereto do hereby agree as follows:

1. Purchase and Sale.



  1.1.   The purchase and sale includes, and at “Close of Escrow” (hereinafter
defined in Section 6.2) Seller shall sell, transfer, grant and assign to Buyer,
Seller’s entire right and interest in and to all of the following (hereinafter
sometimes collectively, the “Property”):



  1.1.1.   The Land, together with all structures, buildings, improvements,
machinery, fixtures, and equipment affixed or attached to the Land and all
easements, development rights, rights of way, and other rights appurtenant to
the Land (all of the foregoing being collectively referred to herein as the
“Real Property”);



  1.1.2.   All leases (the “Leases”), including associated amendments, with all
persons (“Tenants”) leasing the Real Property or any part thereof or hereafter
entered into in accordance with the terms hereof prior to Close of Escrow,
together with all security deposits, other deposits held in connection with the
Leases, Lease guarantees and other similar credit enhancements providing
additional security for such Leases;



  1.1.3.   All tangible and intangible personal property owned by Seller located
on or used in connection with the Real Property, including, specifically,
without limitation, equipment, furniture, tools and supplies, any website
maintained by the Seller and all related intangibles including Seller’s interest
in the name “Kokomo Medical Office Park” (the “Personal Property”);



  1.1.4.   All service contracts, agreements, warranties and guaranties relating
to the operation, use or maintenance of the Property, which Buyer elects to
assume (the “Contracts”); and



  1.1.5.   To the extent transferable, all building permits, certificates of
occupancy and other certificates, permits, licenses and approvals relating to
the Property (the “Permits”).

2. Purchase Price.

The total Purchase Price of the Property shall be Thirteen Million Three Hundred
Fifty Thousand and No/100 Dollars ($13,350,000.00) (“Purchase Price”), and
payable as follows:



  2.1.   Deposit/Further Payments.



  2.1.1.   Within three (3) days following the date a fully executed original of
this Agreement is delivered to the “Escrow Holder,” as such term is defined
below (such delivery date hereinafter the “Effective Date”), Buyer shall deposit
into Escrow (hereinafter defined) the amount of Five Hundred Thousand and No/100
Dollars ($500,000.00) (the “Initial Deposit”), in the form of a wire transfer
payable to Chicago Title Insurance Company, 101 West Ohio Street, Suite 1100,
Indianapolis, Indiana 46204, Telephone (317) 684-3809 Attn: Michael Sibbing
(“Escrow Holder”). Escrow Holder shall place the Initial Deposit into an
interest bearing money market account at a bank or other financial institution
reasonably satisfactory to Buyer, and interest thereon shall be credited to
Buyer’s account and shall be deemed to be part of the Initial Deposit.



  2.1.2.   Within one (1) business day following the conclusion of the “Due
Diligence Period” (hereinafter defined), and absent the termination of this
Agreement pursuant to Paragraph 5.2, Buyer shall deliver to Escrow Holder the
additional sum of Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00),
(the “Second Deposit” and together with the Initial Deposit, the “Deposit”).



  2.1.3.   On or before Close of Escrow, Buyer shall deposit with the Escrow
Holder to be held in Escrow the balance of the Purchase Price, in immediately
available funds by wire transfer made payable to Escrow Holder.



  2.1.4.   In the event that this Agreement is terminated by Buyer in accordance
with its terms, the Deposit shall be immediately and automatically paid over to
Buyer without the need for any further action by either party hereto.

3. Title to Property.



  3.1.   Title Insurance.

Seller will, at Seller’s sole expense, cause Chicago Title Insurance Company
(the “Title Company”) to issue an Extended Coverage ALTA Owner’s Policy of Title
Insurance (the “Title Policy”) for and on behalf of Buyer in the total amount of
the Purchase Price and obtainable at standard rates insuring good, marketable
and insurable title in and to the Real Property. The Title Policy shall be free
and clear of exceptions except as follows:



  3.1.1.   Real property taxes and assessments, which are a lien not yet due;



  3.1.2.   The “Permitted Exceptions” (hereinafter defined) included in such
policy and approved by Buyer as herein described.



  3.2.   Procedure for Approval of Title.

Seller shall, no later than ten (10) days following the Effective Date (the
“Delivery Date”), provide to Buyer a current title insurance commitment and/or
preliminary title report for the Real Property, including legible copies of all
items identified as exceptions therein (the “Title Documents”). Buyer shall have
thirty (30) days following the later of (a) the Effective Date; and (b) the
receipt of the later of the Title Documents and the Survey (hereinafter defined)
to review and approve, in writing, the condition of the title to the Real
Property (“Title Review Period”). If the Title Documents or the Survey reflect
or disclose any defect, exception or other matter affecting the Real Property
(“Title Defects”) that is unacceptable to Buyer, then Buyer shall provide Seller
with written notice of Buyer’s objections no later than the conclusion of the
Title Review Period; provided, however, if Buyer shall fail to notify Seller in
writing within the Title Review Period either that the condition of title is
acceptable or of any specific objections to the state of title to the Real
Property, then Buyer shall be deemed to have accepted all exceptions to title or
other conditions or matters which are shown on the Survey or described in the
Title Documents. Seller may, at its sole option, elect, by written notice given
to Buyer within three (3) days following the conclusion of the Title Review
Period (“Seller’s Notice Period”), to cure or remove the objections made or
deemed to have been made by Buyer; provided, however, Seller shall in all events
have the obligation to (i) act in good faith in making such election and curing
any Title Defects that Seller elects to cure, and (ii) specifically remove any
consensual monetary encumbrances affecting the Real Property. The failure of
Seller to deliver written notice electing to cure any or all such objected to
exceptions during the Seller’s Notice Period shall be deemed an election by
Seller not to cure such exceptions. Should Seller elect to attempt to cure or
remove any objection, Seller shall have fifteen (15) days from the conclusion of
the Title Review Period (“Cure Period”) in which to accomplish the cure. In the
event Seller elects (or is deemed to have elected) not to cure or remove any
objection, then Buyer shall be entitled, as Buyer’s sole and exclusive remedies,
either to (i) terminate this Agreement and obtain a refund of the Deposit or
(ii) waive any objections that Seller has not elected to cure and close this
transaction as otherwise contemplated herein. The failure of Buyer to provide
written notice to Seller within ten (10) days following the expiration of the
Seller’s Notice Period waiving any objections Seller has not elected to cure
shall be deemed an election by Buyer to terminate this Agreement. Any exceptions
to title accepted by Buyer pursuant to the terms of this paragraph shall be
deemed “Permitted Exceptions.” If the Title Review Period, as extended by the
notice and cure periods provided above, extends beyond the Due Diligence Period,
the Due Diligence Period shall automatically be extended to coincide with the
Title Review Period, as extended by the notice and cure periods provided above,
and the Close of Escrow shall be extended accordingly.

4. Due Diligence Items.



  4.1.   Seller shall, on or before the Delivery Date, deliver to Buyer each of
the following (collectively, the “Due Diligence Items”):



  4.1.1.   Order an ALTA survey of the Real Property dated no earlier than
thirty (30) days prior to the Effective Date, and deliver any existing surveys
or plats of the Property (the “Survey”);



  4.1.2.   Copies of all Leases presently in effect with respect to the Real
Property, together with any amendments or modifications thereof;



  4.1.3.   A “rent roll” with respect to the Real Property for the calendar
month immediately preceding the Effective Date, showing with respect to each
Tenant of the Real Property: (1) the name of the Tenant, (2) the number of
rentable square feet in Tenant’s premises as set forth in Tenant’s Lease,
(3) the current monthly base rental payable by such Tenant, (4) the term of the
Lease, (5) any available options for the Tenant under the Lease; and (6) the
amount of any security deposit;



  4.1.4.   A “rent roll” current as of December, 2005, 2006 and 2007 year to
date;



  4.1.5.   An aging report showing, with respect to each Tenant of the Real
Property, the date through which such Tenant has paid rent and a Tenant by
Tenant monthly aging report for the preceding 24 months;



  4.1.6.   A list of all contracts, including service contracts, warranties,
management, maintenance, leasing commission or other agreements affecting the
Real Property, if any, together with copies of the same;



  4.1.7.   All site plans, leasing plans, as-built plans, drawings,
environmental, mechanical, electrical, structural, soils and similar reports
and/or audits and plans and specifications relative to the Real Property in the
possession of Seller or under the control of Seller, if any;



  4.1.8.   True and correct copies of the real estate and personal property tax
statements covering the Property or any part thereof for each of the two (2)
years prior to the current year and, if available, for the current year;



  4.1.9.   Operating statements for the Real Property for the two prior calendar
years and the current year to date, or if shorter, for any periods during which
Seller was owner of the Real Property;



  4.1.10.   Copies of Tenant files and records relating to the ownership and
operation of the Real Property;



  4.1.11.   An inventory of all personal property located on the Real Property
which is used in the maintenance of the Real Property or stored for future use
with the Real Property;



  4.1.12.   Copies of existing loan documents and notes affecting the Real
Property, if loan is to be assumed;



  4.1.13.   Copies of utility bills for the Real Property for the two prior
calendar years and the current year to date or if shorter, for any periods
during which the Seller was the owner of the Property;



  4.1.14.   Copies of all common area maintenance (“CAM”)
reconciliations/budgets together with the following:



  (a)   CAM reconciliations/budgets for the current year to date and previous
two (2) years;



  (b)   Current actual CAM reconciliation submitted to tenant(s);



  (c)   Current year CAM estimates; and



  (d)   Back up documentation to support CAM reconciliation:



  (i)   Operating expense recovery schedule;



  (ii)   Gross up calculation/schedule together with a list of what variable
expenses are gross up and by what percentage, if any;



  (iii)   Schedule of tenant reimbursements (i.e., electricity sub-metered)
previously billed;



  (iv)   Tenant legers showing what was actually billed; and



  (v)   Base year calculations.



  4.1.15.   Copies of all tenant sales reports;



  4.1.16.   Copies of existing environmental reports, including, Phase I
environmental report and Phase II environmental report, if any;

     
4.1.17.
4.1.18.
4.1.19.
4.1.20.
4.1.21.
4.1.22.
4.1.23.
4.1.24.
4.1.25.
  Copies of all engineering/property condition report;
Copies of any seismic report, if applicable;
Copies of all certificate of occupancy for the shell and all suites;
Original photos of the Property;
Copies of all reciprocal easement agreement (declarations), if any;
Copies of evidence of flood plan insurance, if any;
A schedule of all litigation, if any;
Roof/parking information; and
Copies of all development agreements, if any.

5. Inspections.



  5.1.   Procedure; Indemnity.

Buyer, at its sole expense, shall have the right to conduct feasibility,
environmental, engineering, physical studies and all other aspects of the Real
Property at any time from and after Buyer’s receipt of substantially all of the
Due Diligence Items and for a period of fifteen (15) days thereafter (the “Due
Diligence Period”); provided, however, if the Due Diligence Items are not
delivered on the Delivery Date, Buyer may, by written notice delivered prior to
the conclusion of the original Due Diligence Period, extend the Due Diligence
Period for a period equal to the associated delay in delivery of such materials
beyond the Delivery Date. Buyer and its duly authorized agents or
representatives shall be permitted to enter upon the Real Property at all
reasonable times during the Due Diligence Period in order to conduct tenant
interviews, engineering studies, soil tests and any other inspections and/or
tests that Buyer may deem necessary or advisable (collectively, the
“Inspections”). Buyer agrees to promptly discharge any liens that may be imposed
against the Real Property as a result of Buyer’s Inspections and to defend,
indemnify and hold Seller harmless from all claims, suits, losses, costs,
expenses (including without limitation court costs and attorneys’ fees),
liabilities, judgments and damages incurred by Seller as a result of any
Inspections performed by Buyer.



  5.2.   Approval.



  5.2.1.   Buyer shall have until the conclusion of the Due Diligence Period (as
the same may be extended in accordance with the terms of Paragraph 5.1 above) to
approve or disapprove of the Inspections and the Due Diligence Items enumerated
in Paragraph 4. If Buyer shall fail to deliver a written notice to Seller and
Escrow Holder within the Due Diligence Period approving the condition of the
Real Property this Agreement shall thereupon be automatically terminated, Buyer
shall not be entitled to purchase the Real Property, Seller shall not be
obligated to sell the Real Property to Buyer and the parties shall be relieved
of any further obligation to each other with respect to the Real Property. Upon
termination, Escrow Holder shall, without any further action required from any
party, return all documents and funds, including the Deposit, to the parties who
deposited same and no further duties shall be required of Escrow Holder.



  5.2.2.   Notwithstanding anything to the contrary contained herein, Buyer
hereby agrees that in the event this Agreement is terminated for any reason,
then Buyer shall promptly and at its sole expense return to Seller all Due
Diligence Items which have been delivered by Seller to Buyer in connection with
Buyer’s inspection of the Real Property.

6. Escrow.



  6.1.   Opening.

Purchase and sale of the Property shall be consummated through an escrow
(“Escrow”) to be opened with Escrow Holder within two (2) business days after
the execution of this Agreement by Seller and Buyer. This Agreement shall be
considered as the Escrow instructions between the parties, with such further
consistent instructions as Escrow Holder shall require in order to clarify its
duties and responsibilities. If Escrow Holder shall require further Escrow
instructions, Escrow Holder may prepare such instructions on its usual form.
Such further instructions shall, so long as not inconsistent with the terms of
this Agreement, be promptly signed by Buyer and Seller and returned to Escrow
Holder within three (3) business days of receipt thereof. In the event of any
conflict between the terms and conditions of this Agreement and any further
Escrow instructions, the terms and conditions of this Agreement shall control.



  6.2.   Close of Escrow.

Escrow shall close on the day that is thirty (30) days after the expiration of
the Due Diligence Period (“Close of Escrow”), as such period may be extended
pursuant to Paragraph 5.1 hereof or on such other date as the parties hereto may
agree. The foregoing notwithstanding, Buyer may, at Buyer’s election, and upon
payment of an additional One Hundred Thousand and No/100 Dollars ($100,000.00)
on each occasion, extend the Close of Escrow on not more than two (2) occasions
for additional periods of fifteen (15) days each. Any payments received by
Seller pursuant hereto shall be applied to the Purchase Price at Close of
Escrow.

              6.3.   Buyer Required to Deliver.           Buyer shall deliver to
Escrow the following:
 
    6.3.1.     In accordance with Paragraph 2, the Deposit;



  6.3.2.   On or before Close of Escrow, the balance of the Purchase Price;
provided, however that Buyer shall not be required to deposit the balance of the
Purchase Price into Escrow until Buyer has been notified by Escrow Holder that
(i) Seller has delivered to Escrow each of the documents and instruments to be
delivered by Seller in connection with Buyer’s purchase of the Property, (ii)
Title Company has committed to issue and deliver the Title Policy to Buyer, and
(iii) the only impediment to Close of Escrow is delivery of such amount by or on
behalf of Buyer;



  6.3.3.   On or before Close of Escrow, such other documents as Escrow Holder
may require from Buyer in order to issue the Title Policy;



  6.3.4.   A counterpart original of an Assignment and Assumption Agreement in
the form attached hereto as Exhibit B (the “Assignment Agreement”), duly
executed by Buyer assigning all of Seller’s right, title and interest in and to
the Leases, Contracts and Permits from and after the Close of Escrow; and



  6.3.5.   A counterpart original of a Service Agreement (the “Service
Agreement”), duly executed by Buyer whereby Buyer engages Hokanson Companies,
Inc. to provide certain property management services on behalf of Buyer at the
Property for a combined total consideration of three percent (3%) of the monthly
gross revenues collected from the operation of the Property for a period of
three (3) years commencing as of the Close of Escrow.



  6.4.   Seller Required to Deliver.

On or before Close of Escrow, Seller shall deliver to Escrow or Buyer, as
applicable, the following:



  6.4.1.   A duly executed and acknowledged Grant Deed or Warranty Deed,
conveying fee title to the Real Property in favor of Buyer;



  6.4.2.   A completed Certificate of Non-Foreign Status, duly executed by
Seller under penalty of perjury;



  6.4.3.   A Bill of Sale, for the Personal Property, if any, in favor of Buyer
and duly executed by Seller;



  6.4.4.   Such other documents as Escrow Holder may require from Seller in
order to issue the Title Policy;



  6.4.5.   Tenant’s estoppel certificates and SNDA as required by and provided
for in Paragraph 9.1.5;



  6.4.6.   A counterpart original of the Assignment Agreement duly executed by
Seller, assigning all of Seller’s right, title and interest in and to the
Leases, Contracts and Permits to Buyer from and after the Close of Escrow;



  6.4.7.   To Buyer, all keys to all buildings and other improvements located on
the Real Property, combinations to any safes thereon, and security devices
therein in Seller’s possession;



  6.4.8.   A letter from Seller addressed to each Tenant informing such Tenant
of the change in ownership as set forth;



  6.4.9.   To Buyer, current financials and all original tenant Leases
(including all amendments, exhibits and correspondence);



  6.4.10.   To Buyer, all records and files relating to the management or
operation of the Real Property, including, without limitation, all insurance
policies, all service contracts, all tenant files (including correspondence),
property tax bills, and all calculations used to prepare statements of rental
increases under the Leases and statements of common area charges, insurance,
property taxes and other charges which are paid by Tenants of the Real Property;
and

             
6.5.
  6.4.11.
Buyer’s Costs.   A counterpart original of the Service Agreement.

          Buyer shall pay the following:
 
    6.5.1.     One-half (1/2) of Escrow Holder’s fee, costs and expenses; and



  6.5.2.   All other costs customarily borne by purchasers of real property in
Howard County, Indiana.

         
6.6.
  Seller’s Costs.  
          Seller shall pay the following:
 
  6.6.1.
6.6.2.
6.6.3.   One-half (1/2) of Escrow Holder’s fees, costs and expenses;
The cost of recording the Deed and any transfer tax;
Escrow Holder premium for the Title Policy and endorsements; and



  6.6.4.   All other costs customarily borne by sellers of real property in
Howard County, Indiana.



  6.7.   Prorations.



  6.7.1.   Items to be Prorated. The following shall be prorated between Seller
and Buyer as of the Close of Escrow with the Buyer being deemed the owner of the
Property as of the Close of Escrow:



  (a)   Tax Reserve. The tax reserve will be transferred to Buyer at the Close
of Escrow.



  (b)   Rents. Buyer will receive a credit at closing for all rents collected by
Seller prior to the Closing and allocable to the period from and after the Close
of Escrow based upon the actual number of days in the month. No credit shall be
given the Seller for accrued and unpaid rent or any other non-current sums due
from Tenants until these sums are paid, and Seller shall retain the right to
collect any such rent provided Seller does not sue to evict any tenants or
terminate any Tenant Leases. Buyer shall cooperate with Seller after Closing to
collect any rent under the Tenant Leases which has accrued as of the Closing;
provided, however, Buyer shall not be obligated to sue any Tenants or exercise
any legal remedies under the Tenant Leases or to incur any expense over and
above its own regular collection expenses. All payments collected from Tenants
after Closing shall first be applied to the month in which the Closing occurs,
then to any rent due to Buyer for the period after Closing and finally to any
rent due to Seller for the period prior to Closing; provided, however,
notwithstanding the foregoing, if Seller collects any payments from Tenants
after Closing through its own collection efforts, Seller may first apply such
payments to rent due the Seller for the period prior to Closing.



  (c)   CAM Expenses. To the extent that Tenants are reimbursing the landlord
for common area maintenance and other operating expenses (collectively, “CAM
Charges”), CAM Charges shall be prorated at Closing and again subsequent to
Closing, as of the date of Closing on a lease-by-lease basis with each party
being entitled to receive a portion of the CAM Charges payable under each Lease
for the CAM Lease Year in which Closing occurs, which portion shall be equal to
the actual CAM Charges incurred during the party’s respective periods of
ownership of the Property during the CAM Lease Year. As used herein, the term
“CAM Lease Year” means the twelve (12) month period as to which annual CAM
Charges are owed under each Lease. Five (5) days prior to Closing the Seller
shall submit to Buyer an itemization of its actual CAM Charges operating
expenses through such date and the amount of CAM Charges received by the Seller
as of such date, together with an estimate of CAM Charges to be incurred to, but
not including, the Close of Escrow. In the event that the Seller has received
CAM Charges payments in excess of its actual CAM Charges operating expenses, the
Buyer shall be entitled to receive a credit against the Purchase Price for the
excess. In the event that the Seller has received CAM Charges payments less than
its actual CAM Charges operating expenses, to the extent that the Leases provide
for a “true up” at the end of the CAM Lease Year, the Seller shall be entitled
to receive any deficit but only after the Buyer has received any true up payment
from the Tenant. Upon receipt by either party of any CAM Charge true up payment
from a Tenant, the party receiving the same shall provide to the other party its
allocable share of the “true up” payment within five (5) days of the receipt
thereof.

To assist the Buyer in preparing “true up” reconciliation at the end of the CAM
Lease Year, the Seller shall deliver to the Buyer at Closing records of all of
the Seller’s CAM Charge expenditures.



  (d)   Operating Expenses. All operating expenses (including all charges under
the service contracts and agreements assumed by Buyer) shall be prorated, and as
to each service provider, operating expenses payable or paid to such service
provider in respect to the billing period of such service provider in which the
Close of Escrow occurs (the “Current Billing Period”), shall be prorated on a
per diem basis based upon the number of days in the Current Billing Period prior
to the Close of Escrow and the number of days in the Current Billing Period from
and after the Close of Escrow, and assuming that all charges are incurred
uniformly during the Current Billing Period. If actual bills for the Current
Billing Period are unavailable as of the Close of Escrow, then such proration
shall be made on an estimated basis based upon the most recently issued bills,
subject to readjustment upon receipt of actual bills.



  (e)   Security Deposits; Prepaid Rents. Prepaid rentals and other tenant
charges and security deposits (including any portion thereof which may be
designated as prepaid rent) under Tenant Leases, if and to the extent that such
deposits are in Seller’s actual possession or control and have not been
otherwise applied by Seller to any obligations of any Tenants under the Tenant
Leases, shall be credited against the Purchase Price, and upon the Closing,
Buyer shall assume full responsibility for all security deposits to be refunded
to the Tenants under the Tenant Leases (to the extent the same are required to
be refunded by the terms of such Tenant Leases or applicable). In the event that
any security deposits are in the form of letters of credit or other financial
instruments (the “Non-Cash Security Deposits”), Seller will, at Closing cause
Buyer to be named as beneficiary under the Non-Cash Security Deposits. Buyer
will not receive a credit against the Purchase Price for such security deposits.
In the event that the Buyer cannot be named the beneficiary under the Non-Cash
Security Deposits as of the Close of Escrow, an escrow shall be established at
Closing in an amount equal to all Non-Cash Security Deposits under which Buyer
is not the beneficiary as of the Close of Escrow.



  (f)   Leasing Costs. Seller shall receive a credit at the Closing for all
leasing costs, including tenant improvement costs and allowances, and its
pro-rata leasing commissions, previously paid by Seller in connection with any
Lease or modification to an existing Tenant Lease which was entered into after
the Effective Date and which is approved or deemed approved by Buyer pursuant to
this Agreement, which approval included approval of the tenant improvement
costs. The Seller’s pro-rata share shall be equal to a fraction which has as its
numerator the number of months left in the base term of the Lease after the
Close of Escrow and which has as its denominator the number of months in the
base term of the Lease. Seller shall pay for all tenant improvement allowances
and leasing commissions with respect to the premises leased as of the Effective
Date by the Tenants pursuant to the Tenant Leases in effect as of the Effective
Date, to the extent that such improvement allowances and leasing commissions are
unpaid as of the Close of Escrow.



  (g)   Percentage Rent. Any percentage rents due or paid under any of the
Leases (“Percentage Rent”) shall be prorated between Buyer and Seller outside of
Closing as of the Close of Escrow on a Lease-by-Lease basis, as follows;
(a) Seller shall be entitled to receive the portion of the Percentage Rent under
each Lease for the Lease Year in which Closing occurs, which portion shall be
the ratio of the number of days of said Lease Year in which Seller was Landlord
under the Lease to the total number of days in the Lease Year, and (b) Buyer
shall receive the balance of Percentage Rent paid under each Lease for the Lease
Year. As used herein, the term “Lease Year” means the twelve (12) month period
as to which annual Percentage Rent is owed under each Lease. Upon receipt by
either Buyer or Seller of any gross sales reports (“Gross Sales Reports”) and
any full or partial payment of Percentage Rent from any tenant of the Property,
the party receiving the same shall provide to the other party a copy of the
Gross Sales Report and a check for the other party’s prorata share of the
Percentage Rent within five (5) days of the receipt thereof. In the event that
the Tenant only remits a partial payment, then the amount to be remitted to the
other party shall be its prorata share of the partial payment. Nothing contained
herein shall be deemed or construed to require either Buyer to Seller to pay to
the other party its prorata share of the Percentage Rent prior to receiving the
Percentage Rent from the Tenant, and the acceptance or negotiation of any check
for Percentage Rent by either party shall not be deemed a waiver of that party’s
right to contest the accuracy or amount of the Percentage Rent paid by the
Tenant.



  6.7.2.   Calculation; Reproration. Seller shall prepare and deliver to Buyer
no later than five (5) days prior to the Close of Escrow an estimated closing
statement which shall set forth the costs payable under subsection (d) and the
prorations and credits provided for in this section and subsection (e) and
elsewhere in this Agreement. Any item which cannot be finally prorated because
of the unavailability of information shall be tentatively prorated on the basis
of the best data then available and adjusted when the information is available
in accordance with this subparagraph. Buyer shall notify Seller within two (2)
days after its receipt of such estimated closing statement of any items which
Buyer disputes, and the parties shall attempt in good faith to reconcile any
differences not later than one (1) day before the Close of Escrow. The estimated
closing statement as adjusted as aforesaid and approved in writing by the
parties (which shall not be withheld if prepared in accordance with this
Agreement) shall be referred to herein as the “Closing Statement”. If the
prorations and credits made under the Closing Statement shall prove to be
incorrect or incomplete for any reason, then either party shall be entitled to
an adjustment to correct the same; provided, however, that any adjustment shall
be made, if at all, within sixty (60) days after the Close of Escrow (except
with respect to CAM Charges and Taxes, in which case such adjustment shall be
made within thirty (30) days after the information necessary to perform such
adjustment is available), and if a party fails to request an adjustment to the
Closing Statement by a written notice delivered to the other party within the
applicable period set forth above (such notice to specify in reasonable detail
the items within the Closing Statement that such party desires to adjust and the
reasons for such adjustment), then the prorations and credits set forth in the
Closing Statement shall be binding and conclusive against such party.



  6.7.3.   Items Not Prorated. Seller and Buyer agree that (a) on the Close of
Escrow, the Property will not be subject to any financing arranged by Seller;
(b) none of the insurance policies relating to the Property will be assigned to
Buyer and Buyer shall be responsible for arranging for its own insurance as of
the Close of Escrow; and (c) utilities, including telephone, electricity, water
and gas, shall be read on the Close of Escrow and Buyer shall be responsible for
all the necessary actions needed to arrange for utilities to be transferred to
the name of Buyer on the Close of Escrow, including the posting of any required
deposits and Seller shall be entitled to recover and retain from the providers
of such utilities any refunds or overpayments to the extent applicable to the
period prior to the Close of Escrow, and any utility deposits which it or its
predecessors may have posted. Accordingly, there will be no prorations for debt
service, insurance or utilities. In the event a meter reading is unavailable for
any particular utility, such utility shall be prorated in the manner provided in
Paragraph 6.7.2 above.



  6.7.4.   Indemnification. Buyer and Seller shall each indemnify, protect,
defend and hold the other harmless from and against any claim in any way arising
from the matters for which the other receives a credit or otherwise assumes
responsibility pursuant to this Section.



  6.7.5.   Survival. This Paragraph shall survive the Close of Escrow.



  6.8.   Determination of Dates of Performance.

Promptly after delivery to Buyer of the Title Documents, Escrow Holder shall
prepare and deliver to Buyer and Seller a schedule which shall state each of the
following dates:



  6.8.1.   The Effective Date pursuant to Paragraph 2.1.1;



  6.8.2.   The date of receipt of the Title Documents by Buyer;



  6.8.3.   The date by which title must be approved by Buyer pursuant to
Paragraph 3.2;



  6.8.4.   The Delivery Date pursuant to Paragraph 3.2;



  6.8.5.   The date by which the Inspections and Due Diligence Items must be
approved by Buyer pursuant to Paragraph 5.2;



  6.8.6.   The date by which the amounts described in Paragraph 2 must be
deposited by Buyer, for which determination Escrow Holder shall assume
satisfaction of the condition expressed in Paragraph 2 on the last date stated
for its satisfaction; and



  6.8.7.   The date of Close of Escrow pursuant to Paragraph 6.2.

If any events which determine any of the aforesaid dates occur on a date other
than the date specified or assumed for its occurrence in this Agreement, Escrow
Holder shall promptly redetermine as appropriate each of the dates of
performance in the aforesaid schedule and notify Buyer and Seller of the dates
of performance, as redetermined.

7. Seller Representations, Warranties, and Covenants.



  7.1.   Representations and Warranties.

Seller hereby represents and warrants as of the date hereof and as of the Close
of Escrow by appropriate certificate to Buyer as follows:



  7.1.1.   Seller is a limited liability company duly formed and validly
existing under the laws of the State of Indiana. Seller has full power and
authority to enter into this Agreement, to perform this Agreement and to
consummate the transactions contemplated hereby. The execution, delivery and
performance of this Agreement and all documents contemplated hereby by Seller
have been duly and validly authorized by all necessary action on the part of
Seller and all required consents and approvals have been duly obtained and will
not result in a breach of any of the terms or provisions of, or constitute a
default under, any indenture, agreement or instrument to which Seller is a party
or otherwise bound. This Agreement is a legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms, subject to the
effect of applicable bankruptcy, insolvency, reorganization, arrangement,
moratorium or other similar laws affecting the rights of creditors generally.



  7.1.2.   Seller has good and marketable title to the Real Property, subject to
the Permitted Exceptions. There are no outstanding rights of first refusal,
rights of reverter or options relating to the Real Property or any interest
therein. To Seller’s knowledge, there are no unrecorded or undisclosed documents
or other matters which affect title to the Real Property. Subject to the Leases,
Seller has enjoyed the continuous and uninterrupted quiet possession, use and
operation of the Real Property, without material complaint or objection by any
person.



  7.1.3.   Seller is not a “foreign person” within the meaning of Section
1445(f) of the Internal Revenue Code of 1986, as amended (the “Code”).



  7.1.4.   There are no on-site employees of Seller at the Real Property, and
following the Close of Escrow, Buyer shall have no obligation to employ or
continue to employ any individual employed by Seller or its affiliates in
connection with the Real Property.



  7.1.5.   Except as set forth on any schedule of litigation delivered pursuant
to Paragraph 4.1.9, there are no actions, suits or proceedings pending, or to
the best of Seller’s knowledge, threatened against Seller and affecting any
portion of the Real Property, at law or in equity, or before or by any federal,
state, municipal, or other governmental court, department, commission, board,
bureau, agency, or instrumentality, domestic or foreign.



  7.1.6.   Seller has not received any notice of any violations of any
ordinance, regulation, law, or statute of any governmental agency pertaining to
the Real Property or any portion thereof.



  7.1.7.   There are no unpaid bills, claims, or liens in connection with any
construction or repair of the Real Property except for those that will be paid
in the ordinary course of business prior to Close of Escrow or which have been
bonded over or the payment of which has otherwise been adequately provided for
to the satisfaction of Buyer.



  7.1.8.   Seller has not experienced any material physical or mechanical
defects in the buildings or any material settlement or earth movement affecting
the Real Property.



  7.1.9.   To Seller’s knowledge, the zoning of the Real Property permits the
current building and use of the Real Property, and to Seller’s knowledge there
is no pending, or contemplated, rezoning. To Seller’s knowledge, the Real
Property complies with all applicable subdivision laws and all local ordinances
enacted thereunder and no subdivision or parcel map not already obtained is
required to transfer the Real Property to Buyer.



  7.1.10.   The information in the Rent Roll is true, correct, and complete.
Seller has or will pursuant to Paragraph 4 and Paragraph 7.3 deliver to Buyer
true, accurate and complete copies of all of the Leases and there are no leases,
subleases, licenses, occupancies or tenancies in effect pertaining to any
portion of the Real Property, and no persons, tenants or entities occupy space
in the Real Property, except as stated in the Rent Roll. There are no options or
rights to renew, extend or terminate the Leases or expand any Lease premises,
except as shown in the Rent Roll and the Leases. No brokerage commission or
similar fee is due or unpaid by Seller with respect to any Lease, and there are
no written or oral agreements that will obligate Buyer, as Seller’s assignee, to
pay any such commission or fee under any Lease or extension, expansion or
renewal thereof. The Leases and any guaranties thereof are in full force and
effect, and are subject to no defenses, setoffs or counterclaims for the benefit
of the Tenants thereunder. Neither Seller nor, to Seller’s knowledge, any Tenant
is in default under its Lease. Seller is in full compliance with all of the
landlord’s obligations under the Leases, and Seller has no obligation to any
Tenant under the Leases to further improve such Tenant’s premises or to grant or
allow any rent or other concessions. No rent or other payments have been
collected in advance for more than one (1) month and no rents or other deposits
are held by Seller, except the security deposits described on the Rent Roll and
rent for the current month. Each rental concession, rental abatement or other
benefit granted to Tenants under the Leases will have been fully utilized prior
to the Close of Escrow.



  7.1.11.   To Seller’s knowledge, there are no presently pending or
contemplated proceedings to condemn the Real Property or any part of it.



  7.1.12.   To Seller’s knowledge, all water, sewer, gas, electric, telephone
and drainage facilities, and all other utilities required by law or by the
normal operation of the Real Property are connected to the Real Property and are
adequate to service the Real Property in its present use and normal usage by the
Tenants and occupants of the Real Property and are in good working order and
repair.



  7.1.13.   To Seller’s knowledge, Seller has all licenses, permits (including,
without limitation, all building permits and occupancy permits), easements and
rights-of-way which are required in order to continue the present use of the
Real Property and ensure adequate vehicular and pedestrian ingress and egress to
the Real Property.



  7.1.14.   Except for the Leases and the Contracts, there are no agreements or
other obligations which may affect the current use of the Real Property. Seller
has fully performed all of the obligations required to be performed by Seller
under the Contracts, and to Seller’s knowledge, the other parties to the same
are not in default thereunder.



  7.1.15.   The operating statements furnished to Buyer in connection with or
pursuant to this Agreement (a) accurately reflect the financial condition of the
Real Property as of the date thereof and (b) do not fail to state any material
liability, contingent or otherwise, or any other facts the omission of which
would be misleading.



  7.1.16.   Seller has no knowledge of nor received any written notice of
violation issued pursuant to any environmental law with respect to the Real
Property or any use or condition thereof. There are no above-ground or
underground storage tanks located on the Real Property.



  7.1.17.   Seller has not released and, to the best of Seller’s knowledge,
there has been no release of, any pollutant or hazardous substance of any kind
onto or under the Real Property that affects the Real Property or that would
result in the prosecution of any claim, demand, suit, action or administrative
proceeding against Buyer as owner of the Real Property based on any
environmental requirements of state, local or federal law including, but not
limited to, the Comprehensive Environmental Response Compensation and Liability
Act of 1980, U.S.C. 9601 et seq.



  7.2.   Indemnity; Survival.

The foregoing representations and warranties of Seller are made by Seller as of
the date hereof and again as of Close of Escrow and shall survive the Close of
Escrow for a period of one year and shall not be merged as of the date of the
Close of Escrow hereunder. Seller shall indemnify and defend Buyer against and
hold Buyer harmless from, and shall be responsible for all claims, demands,
liabilities, losses, damages, costs and expenses, including reasonable
attorney’s fees, that may be suffered or incurred by Buyer, including any third
party due diligence expenses incurred by Buyer, if any representation or
warranty made by Seller is untrue or incorrect in any material respect when
made. The terms of Seller’s indemnity set forth above with respect to the
representations and warranties made herein shall survive for a period of one
year following the Close of Escrow.



  7.3.   Covenants of Seller. Seller hereby covenants from and after the
Effective Date as follows:



  7.3.1.   To cause to be in force fire and extended coverage insurance upon the
Real Property, and public liability insurance with respect to damage or injury
to persons or property occurring on the Real Property in at least such amounts,
and with the same deductibles, as are maintained by Seller on the date hereof.



  7.3.2.   To maintain any building constituting an improvement on the Real
Property in the same physical condition as it was at the date of Buyer’s
inspection, reasonable wear and tear excepted, and to perform all normal
maintenance from and after the Effective Date in the same fashion as prior to
the Effective Date.



  7.3.3.   To not enter into any new lease with respect to the Real Property,
without Buyer’s prior written consent, which shall not be unreasonably withheld.
Exercise of a mandatory renewal option shall not be considered a new lease. To
the extent specifically disclosed to Buyer in connection with any request for
approval, any brokerage commission and the cost of Tenant improvements or other
allowances payable with respect to a new Lease shall be prorated between Buyer
and Seller in accordance with their respective periods of ownership as it bears
to the primary term of the new Lease. Further, Seller will not modify or cancel
any existing Lease covering space in the Real Property without first obtaining
the written consent of Buyer which shall not be unreasonably withheld. Buyer
shall have five (5) business days following receipt of a request for any consent
pursuant to this paragraph in which to approve or disapprove of any new Lease or
any modification or cancellation of any existing Lease. Failure to respond in
writing within said time period shall be deemed to be consent. Seller’s
execution of a new lease or modification or cancellation of an existing Lease
following Buyer’s reasonable refusal to consent thereto shall constitute a
default hereunder.



  7.3.4.   To not sell, assign, or convey any right, title, or interest
whatsoever in or to the Real Property, or create or permit to attach any lien,
security interest, easement, encumbrance, charge, or condition affecting the
Real Property (other than the Permitted Exceptions).



  7.3.5.   To not, without Buyer’s written approval, (a) amend or waive any
right under any Contract, or (b) enter into any service, operating or
maintenance agreement affecting the Real Property that would survive the Close
of Escrow.



  7.3.6.   To fully and timely comply with all obligations to be performed by it
under the Leases and Contracts, and all Permits, licenses, approvals and laws,
regulations and orders applicable to the Real Property.



  7.3.7.   To provide Buyer with monthly rent rolls containing the same
information in its rent roll delivered pursuant to Paragraph 4.1.3.



  7.3.8.   To provide Buyer with copies of (a) any default letters sent to or
received from Tenants and, (b) any copies of correspondence received from a
Tenant that it is discontinuing operations at the Property or seeking to
re-negotiate its lease and (c) notices of bankruptcy filings received with
respect to any Tenant.



  7.3.9.   To use diligent efforts to obtain subordination, attornment and
non-disturbance agreements and estoppel certificates from all tenants, on the
form provided by the Buyer.



  7.3.10.   To operate the Real Property from and after the date hereof in
substantially the same manner as prior thereto.



  7.3.11.   To deliver to Buyer copies of Tenant insurance certificates, prior
to the Close of Escrow.

8. Buyer Representations and Warranties.

Buyer hereby represents and warrants to Seller as of the date hereof and as of
the Close of Escrow by appropriate certificate that:

Buyer is a limited liability company duly organized and validly existing under
the laws of the Commonwealth of Virginia. Buyer has full power and authority to
enter into this Agreement, to perform this Agreement and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement and all documents contemplated hereby by Buyer have been duly and
validly authorized by all necessary action on the part of Buyer and all required
consents and approvals have been duly obtained and will not result in a breach
of any of the terms or provisions of, or constitute a default under, any
indenture, agreement or instrument to which Buyer is a party or otherwise bound.
This Agreement is a legal, valid and binding obligation of Buyer, enforceable
against Buyer in accordance with its terms, subject to the effect of applicable
bankruptcy, insolvency, reorganization, arrangement, moratorium or other similar
laws affecting the rights of creditors generally.

9. Conditions Precedent to Close of Escrow.



  9.1.   Conditions Precedent.

The obligations of Buyer to purchase the Property pursuant to this Agreement
shall, at the option of Buyer, be subject to the following conditions precedent:



  9.1.1.   All of the representations, warranties and agreements of Seller set
forth in this Agreement shall be true and correct in all material respects as of
the date hereof and as of the Close of Escrow, and Seller shall not have on or
prior to the Close of Escrow, failed to meet, comply with or perform in any
material respect any covenants or agreements on Seller’s part as required by the
terms of this Agreement.



  9.1.2.   There shall be no change in the matters reflected in the Title
Documents, and there shall not exist any encumbrance or title defect affecting
the Real Property not described in the Title Documents except for the Permitted
Exceptions or matters to be satisfied at the Close of Escrow.



  9.1.3.   Unless Seller receives notice from Buyer at least thirty (30) days
prior to the Close of Escrow, effective as of the Close of Escrow, any
management agreement affecting the Real Property shall be terminated by Seller
and any and all termination fees incurred as a result thereof shall be the sole
obligation of Seller.



  9.1.4.   No Major Tenant shall be in default under its Lease nor shall any
Major Tenant have given notice that it is discontinuing operations at the Real
Property nor shall a Major Tenant filed bankruptcy or sought any similar debtor
protective measure or be the subject of an involuntary bankruptcy.



  9.1.5.   Seller shall obtain and deliver to Buyer, no later than ten (10) days
prior to Close of Escrow, estoppel certificates and subordination,
nondisturbance and attornment agreements (“SNDAs”) from all tenants occupying
5,000 square feet or more (each, a “Major Tenant”) and (b) SNDAs and estoppel
certificates from other tenants sufficient so that the Seller has delivered
estoppel certificates and SNDAs from tenants representing in the aggregate, at
least ninety percent (90%) of the occupied square footage of the Real Property,
in all cases on forms provided by (or otherwise approved by) Buyer. The matters
certified in the estoppel certificates and any modifications to the SNDA forms
shall be subject to Buyer’s reasonable approval. Buyer shall notify Seller
within five (5) business days following receipt of a copy of any executed
estoppel certificate or SNDA of Buyer’s approval or disapproval and the basis of
such disapproval, if disapproved. If Buyer reasonably disapproves of any
estoppel certificate or SNDA, and Seller is unable to deliver a reasonably
acceptable estoppel certificate or SNDA (as the case may be) prior to the Close
of Escrow, the Buyer shall have the right to terminate this Agreement and to
obtain a refund of the Deposit without any further action required by any party,
and neither party shall have any further obligation to the other.
Notwithstanding the foregoing, Seller shall have no obligation to deliver SNDAs
or estoppels from any of the subtenants of the building.



  9.1.6.   If any Tenant security deposit is in a form other than cash, the
instrument constituting the security deposit must be reissued in Buyer’s name as
of the Close of Escrow or else a cash escrow equal to the amount of the security
deposit will be established at the Close of Escrow until the instrument is
reissued in Buyer’s name. Prior to such time of reissue, Buyer shall be entitled
to draw from such cash escrow in the event the terms of the relevant lease
entitle the Buyer, as landlord, to draw on the non-cash deposit. The provisions
of this section shall survive the Close of Escrow.



  9.2.   Effect of Failure.

If Buyer notifies Seller of a failure to satisfy the conditions precedent set
forth in this Paragraph 9, Seller may, within five (5) days after receipt of
Buyer’s notice, agree to satisfy the condition by written notice to Buyer, and
Buyer shall thereupon be obligated to close the transaction provided (a) Seller
so satisfies such condition and (b) no such right to cure shall extend the Close
of Escrow. If Seller fails to agree to cure or fails to cure such condition by
the Close of Escrow, this Agreement shall be automatically terminated, the
Deposit shall be returned to Buyer without any further action required from
either party and neither party shall have any continuing obligations hereunder;
provided, however, if such failure constitutes a breach or default of its
covenants, representations or warranties Seller shall remain liable for such
breach or default as otherwise set forth in this Agreement.

10. Damage or Destruction Prior to Close of Escrow.

In the event that the Real Property should be damaged by any casualty prior to
Close of Escrow, then Seller shall promptly provide Buyer with written notice of
such casualty. If the cost of repairing such damage, as estimated by an
architect or contractor retained pursuant to the mutual agreement of the parties
(the “Cost of Repairs”), is (a) less than One Hundred Thousand Dollars
($100,000), the Close of Escrow shall proceed as scheduled and any insurance
proceeds, plus the cash amount of any associated deductible, shall be paid over
to Buyer; or (b) greater than One Hundred Thousand Dollars ($100,000), then
Buyer may in its discretion either (i) elect to terminate this Agreement, in
which case the Deposit shall be returned to Buyer without any further action
required from either party and neither party shall have any further obligation
to the other or (ii) proceed to Close of Escrow in which event any insurance
proceeds, plus the cash amount of any associated deductible, shall be paid over
to Buyer. In the event that the casualty is uninsured, the Buyer may terminate
this Agreement unless the Buyer receives a credit against the Purchase Price
equal to the Cost of Repairs. The foregoing notwithstanding, in the event any
casualty results in the cancellation of, or rental abatement under, any Lease,
Buyer shall have the option to terminate this Agreement without regard to the
cost of repairs. Any notice required to terminate this Agreement pursuant to
this Paragraph shall be delivered no later than thirty (30) days following
Buyer’s receipt of Seller’s notice of such casualty.

11. Eminent Domain.

If, before the Close of Escrow, proceedings are commenced for the taking by
exercise of the power of eminent domain of all or a material part of the Real
Property which, as reasonably determined by Buyer, would render the Real
Property unacceptable to Buyer or unsuitable for Buyer’s intended use, Buyer
shall have the right, by giving written notice to Seller within thirty (30) days
after Seller gives notice of the commencement of such proceedings to Buyer, to
terminate this Agreement, in which event this Agreement shall automatically
terminate, the Deposit shall be returned to Buyer without any further action
required from either party and neither party shall have any continuing
obligations hereunder. If, before the Close of Escrow, proceedings are commenced
for the taking by exercise of the power of eminent domain of less than a
material part of the Real Property, or if Buyer has the right to terminate this
Agreement pursuant to the preceding sentence but Buyer does not exercise such
right, then this Agreement shall remain in full force and effect and, on the
Close of Escrow, the condemnation award (or, if not theretofore received, the
right to receive such portion of the award) payable on account of the taking
shall be assigned, or paid to, Buyer. Seller shall give written notice to Buyer
within three (3) business days after Seller’s receiving notice of the
commencement of any proceedings for the taking by exercise of the power of
eminent domain of all or any part of the Real Property. The foregoing
notwithstanding, in the event the taking results in the cancellation of, or rent
abatement under, any Lease, Buyer shall have the option to terminate this
Agreement.

12. Notices.

All notices, demands, or other communications of any type given by any party
hereunder, whether required by this Agreement or in any way related to the
transaction contracted for herein, shall be void and of no effect unless given
in accordance with the provisions of this Paragraph. All notices shall be in
writing and delivered to the person to whom the notice is directed, either
(a) in person, (b) by United States Mail, as a registered or certified item,
return receipt requested, (c) by facsimile transmission (with confirmation by a
nationally recognized overnight delivery courier service), or (d) by a
nationally recognized overnight delivery courier service. Notices transmitted to
the then designated facsimile number of the party intended shall be deemed
received upon electronic verification of receipt by the sending machine, notices
sent via overnight delivery by a nationally recognized overnight courier service
shall be deemed received on the business day following delivery and notices
delivered by certified or registered mail shall be deemed delivered three
(3) days following posting. Notices shall be given to the following addresses:

         
For Seller:
  Kokomo Medical Office Park, L.P.
 
  Attn: Stephen P. Hokanson
 
  107 N. Pennsylvania St. #800
 
  Indianapolis, IN 46204
 
    317-633-6300  
 
  317-633-8070 Fax
With a copy to:
  Stephen W. Lee, Esquire
 
  Attn: Barnes & Thornburg
 
  11 South Meridian Street
 
  Indianapolis, IN 46204
 
    (317) 231-7200  
 
  (317) 231-7433 Fax
For Purchaser:
  Triple Net Properties, L.L.C.
 
  Attn: Danny Prosky, Vice President – Acquisitions and Mathieu
 
  Streiff, Real Estate Counsel
 
  1551 N. Tustin Avenue, Suite 200
 
  Santa Ana, CA 92705
 
    (714) 667-8252  
 
  (714) 667-6816 Fax
 
  Cox, Castle & Nicholson LLP
 
  Attn: David P. Lari, Esq.
 
  2049 Century Park East, 28th Floor
 
  Los Angeles, CA 90067
 
    (310) 284-2292  
With a copy to:
  (310) 277-7889 Fax

13. Remedies.



  13.1.   Defaults by Seller. If there is any default by Seller under this
Agreement, following notice to Seller and seven (7) days thereafter during which
period Seller may cure the default, Buyer may at its option, either (a) declare
this Agreement terminated in which case the Deposit shall be returned to Buyer
without any further action required from either party, and bring an action for
any damages incurred by Buyer or (b) treat the Agreement as being in full force
and effect and bring an action against Seller for specific performance. The
foregoing notwithstanding, no right to cure shall extend the Close of Escrow.



  13.2.   Defaults by Buyer. If there is any default by Buyer under this
Agreement, following notice to Buyer and seven (7) days, during which period
Buyer may cure the default, Seller may, as its sole remedy, declare this
Agreement terminated, in which case the Initial Deposit, if such default occurs
prior to one (1) business day following the conclusion of the Due Diligence
Period, or the Deposit, if such default occurs one (1) business day or more
following the conclusion of the Due Diligence Period, shall be paid to Seller as
liquidated damages and each party shall thereupon be relieved of all further
obligations and liabilities, except any which survive termination. The foregoing
notwithstanding, no right to cure shall extend the Close of Escrow.

In the event this Agreement is terminated due to the default of Buyer hereunder,
Buyer shall, in addition, deliver to Seller, at no cost to Seller, the Due
Diligence Items.

14. Assignment.

Buyer may assign any or all of its rights and obligations under this Agreement
to any one or more persons or entities upon notice to Seller; provided however,
that absent the express agreement of Seller, no such assignment shall release
Buyer from its liabilities hereunder.

15. Interpretation and Applicable Law.

This Agreement shall be construed and interpreted in accordance with the laws of
the State where the Real Property is located. Where required for proper
interpretation, words in the singular shall include the plural; the masculine
gender shall include the neuter and the feminine, and vice versa. The terms
“successors and assigns” shall include the heirs, administrators, executors,
successors, and assigns, as applicable, of any party hereto.

16. Amendment.

This Agreement may not be modified or amended, except by an agreement in writing
signed by the parties. The parties may waive any of the conditions contained
herein or any of the obligations of the other party hereunder, but any such
waiver shall be effective only if in writing and signed by the party waiving
such conditions and obligations.

17. Attorney’s Fees.

In the event it becomes necessary for either party to file a suit to enforce
this Agreement or any provisions contained herein, the prevailing party shall be
entitled to recover, in addition to all other remedies or damages, reasonable
attorneys’ fees and costs of court incurred in such suit.

18. Entire Agreement; Survival.

This Agreement (and the items to be furnished in accordance herewith)
constitutes the entire agreement between the parties pertaining to the subject
matter hereof and supersedes all prior and contemporaneous agreements and
understandings of the parties in connection therewith. No representation,
warranty, covenant, agreement, or condition not expressed in this Agreement
shall be binding upon the parties hereto nor shall affect or be effective to
interpret, change, or restrict the provisions of this Agreement. The obligations
of the parties hereunder and all other provisions of this Agreement shall
survive the Close of Escrow or earlier termination of this Agreement, except as
expressly limited herein.

19. Counterparts.

This Agreement may be executed in any number of counterparts, all of which when
taken together shall constitute the entire agreement of the parties.

20. Acceptance.

Time is of the essence of this Agreement. If the final date of any period falls
upon a Saturday, Sunday, or legal holiday under the Federal law or laws of the
States of Indiana and California, then in such event the expiration date of such
period shall be extended to the next day which is not a Saturday, Sunday, or
legal holiday under Federal law or the laws of the States of Indiana and
California.

21. Real Estate Commission.

Seller and Buyer each represent and warrant to the other that neither Seller nor
Buyer has contacted or entered into any agreement with any real estate broker,
agent, finder or any other party in connection with this transaction, and that
neither party has taken any action which would result in any real estate
broker’s, finder’s or other fees or commissions being due and payable to any
party with respect to the transaction contemplated hereby except that Seller has
contracted with Hokanson Companies, Inc., as its broker, and shall pay a
commission to Hokanson Companies, Inc.. Such commission shall be payable upon
the Close of Escrow from the proceeds of the Purchase Price deposited by Buyer.
Each party hereby indemnifies and agrees to hold the other party harmless from
any loss, liability, damage, cost, or expense (including reasonable attorneys’
fees) resulting to the other party by reason of a breach of the representation
and warranty made by such party in this Paragraph.



22.   Cooperation with Service Agreement.

Seller and Buyer agree to use all commercially reasonable efforts to consummate
and make effective the Service Agreement.

23. Cooperation with S-X 3-14 Audit.

Seller acknowledges that Buyer intends to assign all of its rights, title and
interest in and to this Agreement.  The assignee may be a publicly registered
company (“Registered Company”) promoted by Buyer.  Seller acknowledges that it
has been advised that if Buyer is a Registered Company, the assignee is required
to make certain filings with the Securities and Exchange Commission (the “SEC
Filings”) that relate to the most recent pre-acquisition fiscal year (the
“Audited Year”) for the Property.  To assist the assignee in preparing the SEC
Filings, Seller agrees to provide the assignee at Seller’s offices with the
following, at assignee’s expense and to the extent such information is
reasonably available:



  (a)   Access to bank statements for the Audited year;



  (b)   Rent Roll as of the end of the Audited Year;



  (c)   Operating Statements for the Audited Year;



  (d)   Access to the general ledger for the Audited Year;



  (e)   Cash receipts schedule for each month in the Audited Year;



  (f)   Access to invoice for expenses and capital improvements in the Audited
Year;



  (g)   Accounts payable ledger and accrued expense reconciliations;



  (h)   Check register for the 3-months following the Audited Year;



  (i)   Leases and 5-year lease schedules;



  (j)   Copies of all insurance documentation for the Audited Year;



  (k)   Copies of accounts receivable aging as of the end of the Audited Year
and an explanation for all accounts over 30 days past due as of the end of the
Audited Year; and



  (l)   Signed representation letter at the end of the field work, in the form
attached hereto and incorporated herein as Exhibit C.

The provisions of this Paragraph shall survive the Close of Escrow.

THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK

1

SIGNATURE PAGE FOR AGREEMENT FOR PURCHASE
AND SALE OF REAL PROPERTY AND ESCROW INSTRUCTIONS

     
SELLER:
  KOKOMO MEDICAL OFFICE PARK, L.P.
an Indiana limited partnership
 
  By: Kokomo Medical Developers, Inc.,
General Partner
By: /s/ Stephen P. Hokanson
Stephen P. Hokanson, President
BUYER:
  TRIPLE NET PROPERTIES, L.L.C.,
a Virginia limited liability company
 
  By: /s/ Richard Hutton (SEAL)
Name: Richard Hutton
Title: Executive Vice President 6/13/07

ESCROW HOLDER:

The undersigned Escrow Holder accepts the foregoing Agreement for Purchase and
Sale of Real Property and Escrow Instructions and agrees to act as Escrow Agent
under this Agreement in strict accordance with its terms.

CHICAGO TITLE INSURANCE COMPANY:

By: /s/Michael J. Sibbing
Name: Michael J. Sibbing
Title: Commercial Escrow Office


2